255 S.W.3d 534 (2008)
Slobodanka ZILIC, Claimant/Appellant,
v.
TREASURER OF THE STATE of Missouri, Custodian of the Second Injury Fund, Respondent/Respondent.
No. ED 90681.
Missouri Court of Appeals, Eastern District, Division Two.
June 17, 2008.
Ray B. Marglous, Robert Scott Merlin, co-counsel, Clayton, MO, for appellant.
Eileen Ruppe Krispin, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Slobodanka Zilic (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) denying her Second Injury Fund (Fund) benefits. We affirm.
No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).